 

 

Exhibit 10.35

 

FIRST AMENDMENT TO OFFICE LEASE

 

This FIRST AMENDMENT TO OFFICE LEASE ("First Amendment") is made and entered
into as of December 30, 2019 (the "Effective Date"), by and between RTP55 OWNER,
LLC, a Delaware limited liability company ("Landlord"), and INPHI CORPORATION, a
Delaware corporation ("Tenant").

 

r e c i t a l s :

 

A.       Landlord and Tenant are parties to that certain Office Lease (the
"Lease") dated as of October 24, 2019, pursuant to which Tenant leases (i) that
certain space (the "110 Premises") consisting of all of the 87,608 rentable
square feet of space in the building (the "110 Building") located at 110 Rio
Robles, San Jose, California and (ii) that certain space (the "130 Premises")
consisting of a portion of the rentable square feet in the building (the "130
Building") located at 130-134 Rio Robles, San Jose, California in the
development commonly known as "Riotech Office Park" (the "Project"). The 110
Premises and the 130 Premises shall be referred to collectively as the
"Premises."

 

B.       The location of the demising walls for the 130 Premises has been
modified, and Landlord and Tenant desire to amend the Lease to reflect the
resulting modified rentable square footage of the 130 Premises, and to otherwise
amend the Lease on the terms and conditions contained in this First Amendment.

 

a g r e e m e n t :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.

 

2.     Remeasurement. Notwithstanding anything to the contrary set forth in the
Lease, Landlord and Tenant acknowledge and agree that as of the Effective Date:
(i) the location of a demising walls separating the 130 Premises from the
remainder of the 130 Building has been modified as shown on Exhibit A attached
hereto, and accordingly Landlord has remeasured the 130 Premises and (ii)
according to such remeasurement, (a) the 130 Premises contains 23,003 rentable
square feet of space and (b) the Premises contains a total of 110,611 rentable
square feet of space.

 

- 1 -

--------------------------------------------------------------------------------

 

 

3.        Rent.

 

3.1     Base Rent. Notwithstanding any provision to the contrary set forth in
the Lease, and further to the updated rentable square footage documented above,
Landlord and Tenant hereby acknowledge and agree that, as of the Effective Date,
the Base Rent schedule set forth in Section 4 of the Summary of Basic Lease
Information of the Lease is hereby deleted and replaced with the following:

 

Period During
Extended Term

Annual Base Rent

Monthly Installment
of Base Rent

Approximate Monthly Rental Rate
per Square Foot

1**

$2,628,240.00 *

$219,020.00 *

$2.50

2

$3,424,516.56

$285,376.38

$2.58

3

$3,517,429.80

$293,119.15

$2.65

4

$3,623,616.36

$301,968.03

$2.73

5

$3,729,802.92

$310,816.91

$2.81

6

$3,849,262.80

$320,771.90

$2.90

7

$3,968,722.68

$330,726.89

$2.99

8

$4,074,909.24

$339,575.77

$3.07

9

$4,207,642.44

$350,636.87

$3.17

10

$4,327,102.32

$360,591.86

$3.26

11

$4,459,835.52

$371,652.96

$3.36

 

*Subject to the Base Rent Abatement set forth in Section 3.2 of the Lease.

 

**The Base Rent for the period commencing on the Lease Commencement Date and
expiring twelve (12) months thereafter set forth in the schedule above was
calculated based on the Premises being deemed to contain only 87,608 rentable
square feet, notwithstanding that Tenant is leasing the entire Premises
(consisting of 110,611 rentable square feet). Tenant shall have no obligation to
pay Operating Expenses or Tax Expenses which arise or accrue during such twelve
(12) month period with respect to Tenant's 130 Building Share only.

 

4.    Operating Expenses. Notwithstanding any provision contained in the Lease
to the contrary, as of the Effective Date, (i) the reference to "With respect to
the 130 Building, 47.52%" in Section 6 of the Summary of Basic Lease Information
of the Lease shall be amended and restated as "With respect to the 130 Building,
47.62% and (ii) the reference to "With respect to the Project, approximately
29.27%" in Section 6 of the Summary of Basic Lease Information of the Lease
shall be amended and restated as "With respect to the Project, approximately
29.34%".

 

- 2 -

--------------------------------------------------------------------------------

 

 

5.     Right of First Refusal. Notwithstanding any provision contained in the
Lease to the contrary, as of the Effective Date, the First Refusal Space (as
defined in Section 1.3 of the Lease) contains 22,298 rentable square feet.

 

6.     Tenant Improvement Allowance. Notwithstanding any provision contained in
the Lease to the contrary, as of the Effective Date, the total Tenant
Improvement Allowance shall equal $8,003,547.00.

 

7.    No Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment and that they know of no real estate broker
or agent who is entitled to a commission in connection with this First
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from and against any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, occurring by, through or under the indemnifying
party. The terms of this Section 7 shall survive the expiration or earlier
termination of the term of the Lease.

 

8.       No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

[Signatures to follow on next page]

 

- 3 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

 

"LANDLORD"

RTP55 OWNER, LLC,
a Delaware limited liability company

 

By: s/ Bruce Burkard

Name: Bruce Burkard

Its: Authorized Signatory

           

"TENANT"

 

INPHI CORPORATION,

a Delaware corporation

 

By: /s/ John S. Edmunds

Name: John S. Edmunds

Its: SVP & CFO

 

- 4 -